                  Case 4:19-mj-06622-N/A-DTF Document 1 Filed 12/30/19 Page 1 of 1
        _;                                          CRIMINAL COMPLAINT

                     United States District Court                                DISTRICT of ARIZONA
                                                                                 DOCKETNO.
                        United States of America
                                      v.
                                                                                 MAGISTRATE'S CASE NO.
                          Abdeljabar Abdelmohsin
                          DOB: 1995; United States                                    19=06622MJ
Complaint for violation of Title 8, United States Code§§ 1324(a)(l)(A)(ii) & 1324(a)(l)(B)(i); 1325; 18 USC§ 3

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about December 29, 2019, in the District of Arizona, Abdeljabar Abdelmohsin, knowing
or in reckless disregard that a certain alien, namely Jaodencio Montalvo-Hernandez, had come to, entered, and
remained in the United St~tes in violation oflaw, did transport and move said alien within the United States by means
of transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial
gain; in violation of Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i).

COUNT 2 (Misdemeanor) On or about December 29, 2019, in the District of Arizona, Abdeljabar Abdelmohsin,
knowing that a certain illegal alien, Jaodencio Montalvo-Hernandez, had entered the United States at a time or place
other than as designated by immigration officers, did knowingly assist Jaodencio Montalvo-Hernandez so that he
would not be apprehended by law enforcement by transporting him in the vehicle that Abdeljabar Abdelmohsin
was driving; in violation of Title 8, United States Code, Section 1325(a)(l) and Title 18 United States Code,
Section 3.
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about December 29, 2019, in the District of Arizona, a 2005 Ford Explorer, bearing Arizona license
plate CPK0236, approached the primary inspection lane at the Interstate 19 checkpoint. The driver, later
identified as Abdeljabar Abdelmohsin, stated he was a United States citizen when asked. United States
Border Patrol Agent (BP A) noticed a man laying down in the third row back seat. BPA asked Abdelmohsin
who the man was laying down in the rear seat and Abdelmohsin stated "what, who?" BPA determined the
individual laying down in the vehicle, identified as Jaodencio Montalvo-Hernandez, was a citizen of Mexico,
and had entered the United States illegally.                          ·

Material witness Montalvo-Hernandez said he made arrangements to be smuggled into the United States for
money. The witness stated he crossed the International Boundary Fence by himself. Montalvo-Hernandez
stated he was trying to reach Bakersfield, California. The witness described the driver of the vehicle as
African-American or Cuban who knew Spanish. Montalvo-Hernandez stated the driver opened the car door
for him and told him to lay down and remain quiet. Montalvo-Hernandez stated they departed from the store
to the immigration checkpoint, where they apprehended him.
MATERIAL WITNESSES IN RELATION TO THE CHARGE:             Jaodencio Montalvo-Hernandez

Detention Requested
   Being duly sworn, I declare that the foregoing is
   true and correct to the best of my    wle ge.
AUTHORIZED BY: AUSA JAA/kat.4--'---'l-=-l''-'>------------                       U.S. Border Patrol Agent

Sworn to before me and subscribed in my pre ence.

                                                                                 DATE
                                                                                 December 30, 2019
   1)
